Case 1:20-cv-06296-JGK-BCM Document 21 Filed 08/11/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ROBERT W. ARMBRUSTER, 20-ev-6296 (JGK)
Plaintiff, ORDER
~ against ~ USDS SDNY
COMMISSIONER OF SOCIAL SECURITY DOCUMENT
ELECTRONICALLY FILED
Defendant. DOC #:

DATE FILED: 3/1//21

 

 

 

 

 

 

 

JOHN G. KOELTL, District Judge: me

By Order dated August 11, 2021, the Court referred this case
to Magistrate Judge Barbara C. Moses for a Report and
Recommendation.

To conserve resources, to promote judicial efficiency, and in
an effort to achieve a faster disposition of this matter, it is
hereby ORDERED that the parties must discuss whether they are
willing to consent, under 28 U.S.C. § 636(c), to conducting all
further proceedings before the assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate
Judge, counsel for the defendant must, by no later than September
10, 2021, file a letter with the Court, with an attached fully
executed Notice, Consent, and Reference of a Civil Action toa
Magistrate Judge form, the blank form for which is attached to
this Order (and also available at:
https://www.nysd.uscourts.gov/forms/consent-proceed-us-magistrate-

judge). If the Court approves that form, all further

 
Case 1:20-cv-06296-JGK-BCM Document 21 Filed 08/11/21 Page 2of3

proceedings will then be conducted before the assigned Magistrate
Judge rather than before me. Any appeal would be taken directly to
the United States Court of Appeals for the Second Circuit.

If either party does not consent to conducting all further
proceedings before the assigned Magistrate Judge, defendant's
counsel shall file a letter by no later than September 10, 2021
advising the Court that the parties do not consent, but without

disclosing the identity of the party or parties who_do not

 

consent. The parties are free to withhold consent without negative

 

consequences.

SO ORDERED.

Dated: New York, New York
August 11, 2021

Ru bebe

7 doh G. Koeltl
United States District Judge

 
Case 1:20-cv-06296-JGK-BCM Document 21 Filed 08/11/21 Page 3 of 3

AO 85 (Rev. 02/17) Notice, Consent, and Reference ofa Civil Action to a Magistrate Judge

 

UNITED STATES DISTRICT COURT

 

 

for the
_ — )
Plaintiff )
v. } Civil Action No.
7 )
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE
Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The judgment

may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge's signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.

 
